

Exhibit 10.2


(Effective 2/15)


RESTRICTED STOCK UNIT AGREEMENT
_____________________________


DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN
_____________________




THIS AGREEMENT is made and entered into as of the "Grant Date" (see Paragraph
1(a)), by and between DST SYSTEMS, INC. ("Company") and recipient ("Employee")
of an Award under the DST Systems, Inc. 2005 Equity Incentive Plan, as amended
and interpreted from time to time (the "Plan").
    
WHEREAS, Awards under the Plan are administered by the Compensation Committee of
Company’s Board of Directors or other committee designated by the Board (the
"Committee") or Company officer to which the Committee delegates authority as
provided in the Plan;


WHEREAS, the Committee wishes to grant to Employee rights ("Restricted Stock
Units" or "RSUs") to receive shares of Company common stock ("Shares") on or
after the time the RSUs "Vest," which occurs with respect to all or a portion of
the RSUs on the "Vesting Dates" referenced in Paragraph 1(a) subject to the
other terms and provisions of this Agreement generally including without
limitation requirements for continued "Employment" (as defined in Paragraph
3(h)) and the risk of forfeiture as provided for in Paragraph 3(c);


WHEREAS, Company, in its discretion, may allow Employee the potential tax
benefit of deferring the issuance of Shares beyond the RSU Vesting Dates as
provided in Paragraph 3(f), and, therefore, an RSU Vesting Date may not be the
same date as the issuance of one or more of the Shares underlying the Vested
RSUs; and


WHEREAS, participants in the Company's Executive Severance Plan and executive
officers of the Company with active employment agreements providing protection
in the event of a Company change in control have been designated by the
Committee as "Executive Group Employees" to whom special "Change in Control" (as
defined in Paragraph 6(a)) Vesting terms and conditions apply as provided in
Paragraph 3(b)(ii).


The parties agree as follows:
    
1.    GRANT OF RSU.


a.    RSU Grant. The Grant Date, the number of RSUs granted in this Award, and
the Vesting Dates are shown in the online or other grant communication to which
this Agreement is attached. Vesting of each RSU as provided in Section 3
entitles Employee to the issuance of one

1


     

--------------------------------------------------------------------------------



Share, subject to the other terms and conditions of the Plan and this Agreement.
In order for the grant to be effective, Employee must timely confirm acceptance
of the terms and conditions of this Agreement pursuant to the instructions in
the communication.


b.    Administration. Company’s Chief Financial Officer may adopt Administrative
Procedures for RSUs and the Committee may maintain rules for Awards issued under
the Plan. As amended from time to time, such procedures and rules (collectively,
the "Rules") shall apply to all actions taken with respect to this Agreement.
The Committee or its delegate may take any action deemed necessary or
appropriate to administer this Agreement and the issuance of Shares attributable
to Vested RSUs in accordance and consistent with Internal Revenue Code ("Code")
Section 409A and regulations and guidance issued thereunder ("409A").


2.    RESTRICTIONS.


a.    Non-Transferability. Except as may be permitted under the Plan with
respect to transfers to a Permitted Transferee, the RSUs are not transferable
during the "Original Delay Period" (as defined in Paragraph 3(f)) and through
any "Extended Issuance Date" (as defined in Paragraph 3(f)), by sale,
assignment, disposition, gift, exchange, pledge, hypothecation, or otherwise,
other than as provided in Paragraph 3(i) upon Employee’s death. Any attempted
disposition of the RSUs, or the levy of any execution, attachment or similar
process upon the RSUs prior to issuance of the Shares, shall be null and void
and without effect.


b.     No Privilege of Stock Ownership; Dividend Equivalents. Holding RSUs does
not give Employee the rights of a shareholder (including without limitation the
right to vote or receive dividends or other distributions) with respect to any
Shares that Company may issue under the terms and conditions of this Agreement
before the date such Shares are issued pursuant to this Agreement.
Notwithstanding the foregoing, if Company declares a dividend on Shares, then a
"Dividend Equivalent" (as defined in the Plan) in the form of additional RSUs
("Dividend Equivalent RSUs") will be credited and paid on the RSUs (including
Dividend Equivalent RSUs) as follows:


(i)    The number of additional Dividend Equivalent RSUs credited (which may
include fractional RSUs) shall be the quotient obtained by dividing the
aggregate cash amount that would have been paid as a dividend on the Shares
underlying all RSUs (including any Dividend Equivalent RSUs) then credited to
Employee in this Award (whether or not such RSUs have Vested) by the Fair Market
Value of a Share on the date such dividend payment is made to Company
shareholders.


(ii)    All rights to any Dividend Equivalent RSUs shall be subject to the
restrictions on transferability described in Paragraph 2(a) and shall become
null and void upon forfeiture of the RSUs under Paragraph 3(c). Dividend
Equivalent RSUs shall be subject to the same risk of forfeiture and the same
Vesting terms and conditions as the original RSUs. To the extent that an
Extended Issuance Delay (as defined in Paragraph 3(g)) is in effect with respect
to any Vested RSUs, Dividend Equivalent RSUs will be determined and credited on
such RSUs in accordance with the same rules set forth above. Any Shares relating
to Vested Dividend Equivalent RSUs credited to Employee pursuant to this
Agreement shall be issued

2


     

--------------------------------------------------------------------------------



at the same time as the Shares relating to the original underlying RSUs
("Issuance Date"); provided, however, if Company declares a dividend for which
the dividend record date is prior to the Issuance Date, but for which the
dividend payment date is on or after the Issuance Date (a "Straddle Dividend"),
the Shares relating to such Dividend Equivalent RSUs shall be issued within ten
(10) business days of such Straddle Dividend payment date, rather than on the
Issuance Date.


3.    VESTING, FORFEITURE, AND SHARE ISSUANCE.


a.     Vesting Date(s). The RSUs shall become Vested on the Vesting Date(s) as
shown in the online or other grant communication to which this Agreement is
attached.


b.     Other Vesting.


(i)
Effect of Death, Disability, Business Unit Divestiture, Retirement or Reduction
in Force on Vesting



(A)
If Employee's death, Employee's "Disability" (as defined in the Rules), a
"Business Unit Divestiture" (or "BUD"), a "Retirement" or a "Reduction in Force"
(or "RIF"), each as defined in Paragraph 3(h) and each an "Event," occurs on or
after the first anniversary of the Grant Date (in other words, after the
"One-Year Holding Period"), then the portion of RSUs that have not Vested shall
Vest.



(B)
If the applicable Event occurs prior to the first anniversary of the Grant Date
(in other words during the One-Year Holding Period), then, subject to
Subparagraph (C) below, all of the RSUs that have not yet Vested shall be
forfeited as of the date of the Event.



(C)
Vesting as provided in Subparagraph (A) above shall occur for a BUD even though
it occurs during the One-Year Holding Period provided that the Committee, on or
prior to the Grant Date, has specifically identified the potential divestiture
as one to which the One-Year Holding Period shall not be a precondition to BUD
Vesting.



(ii)    Effect of Change in Control on Vesting. Subject to Section 6 of this
Agreement and Section 14 of the Plan, upon death, Disability, "Termination
Without Cause" (as defined in Paragraph 3(h)), BUD, Retirement, or RIF, in each
case that follows a Change in Control, or, for an Executive Group Employee only
(as explained in the Preamble to this Agreement), upon a termination of
Employment in connection with a "Resignation for Good Reason" (as defined in
Paragraph 3(h)) that follows a Change in Control, all RSUs that have not yet
Vested shall Vest.


c.     Forfeiture. Forfeiture of RSUs shall occur under the circumstances set
forth below. Upon any such forfeiture, under no circumstance will Company be
obligated to make any payment

3


     

--------------------------------------------------------------------------------



to Employee, and no Shares shall be issued, as a result of such forfeited RSUs.
Shares previously issued under this Agreement may also be forfeited and
transferred to Company as provided in the Company's Compensation Recoupment
Policy (as further described in Paragraph 7(b)).
(i)    Subject to the other provisions of this Section 3, all non-Vested RSUs
shall be forfeited if Employee ceases Employment during the Original Delay
Period (even if a portion of the RSUs have Vested).


(ii)    Notwithstanding any other provision of this Agreement, Termination With
Cause (as defined in Paragraph 3(h)) shall result in forfeiture of the RSUs and
all Shares issued pursuant thereto. Employee acknowledges and agrees that
forfeiture as a result of Termination with Cause or the Compensation Recoupment
Policy can occur during any Original Delay Period or Extended Delay Period,
prior or subsequent to any RSU Vesting or Share issuance and whether or not
Employee is eligible for a Retirement.


d.    Share Issuance.


(i)    Except as otherwise provided herein, upon the Vesting of a specific
number of RSUs as provided in Paragraphs 3(a) and (b), Company shall issue a
corresponding number of Shares to Employee as soon as administratively practical
after the Vesting Date; provided that tax withholding obligations have been
satisfied as provided in Section 4. The preceding sentence notwithstanding,


(A)
if the Vesting event is Retirement, RIF, Termination Without Cause, BUD, or (for
Executive Group Employees) Resignation for Good Reason, no issuance of Shares is
to occur with respect to such Vesting event unless it is also a 409A Separation;



(B)
if the Vesting event is Retirement, RIF, Termination Without Cause, BUD, or (for
Executive Group Employees) Resignation for Good Reason, but such Vesting event
is not a 409A Separation, issuance of Shares shall not occur until Employee's
409A Separation;



(C)
if the Vesting event is a Change in Control and the RSUs are subject to 409A, no
issuance of Shares is to occur unless that Change in Control is also a 409A
Change in Control; and



(D)
if the Vesting event is a Change in Control but such Change in Control is not a
409A Change in Control, no issuance of Shares is to occur until the first to
occur of Employee's 409A Separation or a 409A Change in Control.



(ii)    Company will not issue Shares upon a Vesting Date to the extent that
either Employee has elected an "Extended Issuance Delay" (as defined in
Paragraph 3(f)) and/or the issuance of Shares is subject to the six-month delay
period required under Section 409A a "409A Issuance Delay" (as defined in
Paragraph 3(g)). Employee acknowledges and

4


     

--------------------------------------------------------------------------------



agrees that Company will not issue any Shares pursuant to this Agreement any
earlier than the first business day after the Vesting Date nor any later than
ninety days after such Vesting Date. If one or both of an Extended Issuance
Delay or a 409A Issuance Delay applies, Company shall issue the Shares as soon
as administratively practical (but no earlier than one business day and no later
than ninety days) after expiration of the latest ending applicable period.
Company’s transfer agent may issue Shares in certificate or book entry form as
determined by Company’s Corporate Secretary.


(iii)    Upon issuance of the Shares, Employee shall have all rights of a
shareholder with respect thereto including the right to vote and receive all
dividends or other distributions made or paid with respect to the Shares. The
number of Shares issuable in any circumstance shall be reduced by the number of
Shares withheld for taxes as provided in Section 4.


(iv)    Except as otherwise expressly provided in this Agreement, at any time a
fractional Share would otherwise be issued pursuant to this Agreement, such
fraction shall be rounded up or down to the nearest whole Share in accordance
with the applicable rounding methodology set forth in the Rules or other
applicable rules or procedures.
 

e.     Limited Accelerated Issuance of Shares for FICA Related Taxes. Paragraph
4(b) governs the limited accelerated payment of Shares underlying RSUs for the
satisfaction of "FICA Related Taxes" (as defined in Paragraph 4(b)) if those
should occur for any reason prior to the Vesting Date.


f.    Extended Issuance Delays. The period from the Grant Date to a Vesting Date
is the "Original Delay Period." In circumstances allowed by the Rules and where
a valid and timely Section 409A deferral election has been made (an "Extended
Issuance Delay"), Shares that Company would otherwise issue after the Original
Delay Period may be issued on the Extended Issuance Date timely elected by
Employee. The period from the Vesting Date to the Extended Issuance Date is the
"Extended Delay Period."


g.     Section 409A Issuance Delays. To the extent that an RSU is or becomes
subject to 409A and Employee is a "specified employee" under Company’s Specified
Employee Identification Procedures, then, notwithstanding any other provision of
this Agreement or the Rules and for the avoidance of negative tax consequences
to Employee, any issuance of Shares or cash pursuant to this Agreement on
account of Employee's 409A Separation shall be delayed until the first day after
six-months following such 409A Separation, as required for the avoidance of
penalties and/or excise taxes under 409A ("409A Issuance Delay").


h.     Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:


(i)    A "409A Change in Control" is a Change in Control that also qualifies as
a change in control under 409A(a)(2)(A)(v).



5


     

--------------------------------------------------------------------------------



(ii)    A "409A Separation" is Employee’s separation from service with Company
as determined under 409A(a)(2)(A)(i). A 409A Separation may occur on account of
any separation from service including separation due to death, disability,
resignation, or termination of employment by Company with or without Cause.


(iii)    A "Business Unit Divestiture" or "BUD" is Employee's termination of
Employment in connection with the consummation of a merger, reorganization,
consolidation, or sale of assets or stock, or any other similar transaction that
the Committee determines is a business unit divestiture event, that involves a
Subsidiary (as defined in Subparagraph 3(h)(v)(B)), joint venture, division or
other business unit, and that results in a group of employees of such business
unit being employed by an acquiring company and no longer having employment with
Company.


(iv)    "Cause" means a violation of Section 5 or any noncompete agreement to
which Employee is subject; an act of dishonesty, willful misconduct, intentional
or conscious abandonment or neglect of duty; criminal activity, fraud or
embezzlement; or non-compliance with any Company ethics policy that is
significant in terms of the type of violation, Employee’s service, a business
objective, or the Company’s reputation.


(v)    "Employment" means Employee is regularly and continuously employed, for
more than fifty percent (50%) of the number of hours designated for base salary
purposes as full-time employment, by:


(A)
Company;



(B)
any corporation in an unbroken chain of corporations beginning with Company or
in an unbroken chain of corporations ending with Company if, on the Grant Date,
each corporation other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain or any
entity in which Company has a direct or indirect equity interest of at least
fifty percent (50%) ("Subsidiary");



(C)
any individual or entity that directly or through one or more intermediaries
controls or is controlled by or under common control with Company ("Affiliate");
or



(D)
any entity in which Company directly or indirectly owns stock possessing such
minimum percentage (at least twenty percent (20%)) of the total combined voting
power of all classes of stock or owns such minimum percentage (at least twenty
percent 20%)) of the capital interests or profit interests as the Committee from
time to time determines for purposes of this Subparagraph 3(h)(v) (also an
"Affiliate").


6


     

--------------------------------------------------------------------------------





Employee is not deemed to have terminated Employment through, and the RSUs shall
not be forfeited solely as a result of, any change in Employee’s duties or
position or Employee’s temporary leave of absence approved by Company.


(vi)    The "Extended Issuance Date" is (a) if a Retirement Installment applies,
each date during an Extended Delay Period that Employee shall receive an
issuance of Shares in an installment, or if earlier, the date of death following
Retirement; or (b) if a Retirement Installment does not apply, the earlier of
(i) the Extended Issuance Date elected by Employee pursuant to the Rules; or
(ii) the date of a 409A Separation during the Extended Delay Period.


(vii)    A "Reduction in Force" or "RIF" means a termination of Employee's
Employment with Company during the Original Delay Period as part of Company’s
termination of the employment of at least ten (10) employees within a business
unit in connection with a single plan of reduction to occur within a rolling
90-day period or longer period incorporated into a specific plan of reduction.


(viii)    A "Resignation for Good Reason" means an Executive Group Employee's
resignation for good reason (as defined below) subsequent to the date of a
Change in Control during the three-year period following such date if: (x) such
Employee provides written notice to the Company Secretary within ninety (90)
days after the initial occurrence of a good reason event describing in detail
the event and stating that Employee's employment will terminate upon a specified
date in such notice (the "Good Reason Termination Date"), which date is not
earlier than thirty (30) days after the date such notice is provided to Company
(the "Notice Delivery Date") and not later than ninety (90) days after the
Notice Delivery Date, and (y) Company does not remedy the event prior to the
Good Reason Termination Date. In no event shall there be a Resignation for Good
Reason unless such resignation also constitutes a 409A Separation. For purposes
of this Agreement, an Executive Group Employee shall have "good reason" if there
occurs without such Employee's consent:


(A)
a material diminution in Employee's authority, duties or responsibilities, or a
change in Employee's supervisory reporting relationship within the Employer (as
defined in Paragraph 5(g)) that materially and negatively alters Employee's
ability to perform his or her duties and responsibilities (other than pursuant
to a transfer or promotion to a position of equal or enhanced responsibility or
authority);



(B)
a change, caused by the Employer (as defined in Paragraph 5(g)), in geographic
location of greater than fifty (50) miles of the location at which Employee
primarily performs services for the Company or Employer;



(C)
a reduction of more than 10% in Employee's annual target total direct
compensation (the aggregate of Employee's annual base salary,


7


     

--------------------------------------------------------------------------------



annual incentive valued at the target level, and long-term incentives annualized
if grants are not occurring annually and valued at the target level with respect
to performance vesting components), exclusive of any across-the-board reduction
similarly affecting all or substantially all similarly-situated employees; or


(D)
any material breach by Employer (as defined in Paragraph 5(g)) of an employment
agreement between Employer or its successor and Employee; provided, however,
that Employee shall not have "good reason" on account of any alleged breach of
an employment agreement based on a material reduction in employee benefits as of
a Change in Control that is immaterial or where benefits to Employee from
participation in such employee benefit plans are not reduced by more than ten
percent (10%) in the aggregate.

(ix)    A "Retirement" means, notwithstanding the definition of "Retirement"
under the Plan, a termination of Employee's Employment (either by Employee
voluntarily or by Company as a Termination Without Cause) that is at age 55 or
older with no less than 10 years of service.


(x)    A "Termination Without Cause" means Company’s termination of Employee’s
Employment that is not for Cause. A "Termination With Cause" means Company's
termination of Employee's Employment that is for Cause.


(xi)     A "Retirement Installment" is an election made pursuant to the Rules to
receive, after Retirement and prior to death, any Share issuance amounts in
incremental installments over the number of years elected by Employee as allowed
by the Rules.


i.    Payments to Third Party. Upon death of Employee followed by a valid
written request for payment, the Shares shall be issued as soon as
administratively practical to Employee’s beneficiary named in a written
beneficiary designation filed with Company’s Corporate Secretary on a form for
the Plan or, if there is no such designated beneficiary, to Employee’s executor
or administrator or other personal representative acceptable to the Corporate
Secretary. Any request to pay any person or persons other than Employee shall be
accompanied by such documentation as Company may reasonably require, including
without limitation, evidence satisfactory to Company of the authority of such
person or persons to receive the payment.


4.    TAXES.


a.    Tax Withholding; Valuation. Employee understands and agrees that, at the
time any tax withholding obligation arises in connection with (i) a Share
issuance, (ii) Retirement-eligibility, or (iii) an RSU Vesting, Company may
withhold, in Shares if Company requires or a valid election applies under this
Section 4 or in cash from payroll or other amounts Company owes or will owe
Employee, any applicable withholding, payroll and other required tax amounts due
upon Vesting, issuance of Shares, Retirement-eligibility, or any other
applicable event. Tax Withholding may be

8


     

--------------------------------------------------------------------------------



made by any means permitted under the Plan, as approved by the Committee, and as
permitted under the law. The valuation of the RSUs, and any Shares that Company
may issue attributable to Vested RSUs, for tax and other purposes shall be as
set forth in the Rules and in applicable laws and regulations ("Valuation
Rules"). In the absence of the satisfaction of tax obligations, Company may
refuse to issue the Shares.


b.    Acceleration of Share Issuance to Cover Employment Tax Liabilities.
Employee understands and agrees that certain tax withholding amounts may be due
prior to an issuance of Shares. For instance, withholding amounts for the
Federal Insurance Contributions Act tax imposed under Code Sections 3101,
3121(a) or 3121(v)(2) ("FICA Tax") may be due upon Employee meeting
Retirement-eligibility requirements during an Original Delay Period subsequent
to a Change in Control. If Shares are issued on an accelerated basis to satisfy
the FICA Tax as provided in this Paragraph, then Employee may have income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws (together with the
FICA Tax, the "FICA Related Taxes"). When and in the manner permitted by the
Committee or its delegate in their sole discretion and unless otherwise
prohibited by law, Company may satisfy (or may allow Employee to elect to
satisfy) the FICA Related Taxes through the accelerated issuance of Shares
(including the accelerated issuance of Shares for which a Vesting Date may not
have yet occurred but for which the underlying RSU is no longer subject to
substantial risk of forfeiture). In no event, however, may the value (determined
under the Valuation Rules) of the total accelerated Share issuance exceed the
aggregate amount of the FICA Related Taxes.


c.    Satisfaction in Share Retention. Subject to the requirements of the
Committee or its delegate in their sole discretion and unless otherwise
prohibited by law, Company may require Employee to satisfy, or may allow
Employee (or his or her guardian, legal representative or successor) to
irrevocably elect in writing on a Company designated form to satisfy any income
tax withholding obligation in connection with the RSUs through the retention of
whole Shares which would otherwise have been issued, which Shares shall not
belong to Employee upon such retention.


d.    Remedies. If withholding is not effected by Company for any reason at the
time of the taxation event, then Employee agrees to pay Company any withholding
amounts due within the deadline imposed by Company. If, within the deadline
imposed by Company, Employee has not paid any withholding amounts due or,
subject to compliance with Treasury Regulations § 1.409A-3(j)(4), has not
elected, if allowed by the Committee or its delegate in their sole discretion,
whether to have Shares retained for taxes or to pay cash for the tax
withholding, then Company may, at its sole discretion (a) retain whole Shares
which would otherwise have been issued (including without limitation withdrawal
of Shares that had previously been placed into Employee’s book entry account),
(b) deduct such amounts in cash from payroll or other amounts Company owes or
will owe Employee, or (c) effect some combination of Share retention and cash
deduction (collectively, “Remedies for Amounts Owed”).


5.    VIOLATION OF NON-SOLICITATION, NONUSE AND NONDISCLOSURE PROVISIONS.
Employee acknowledges that Employee’s agreement to this Section 5 is a key
consideration for the grant of the RSUs. Employee hereby agrees with Company as
follows:



9


     

--------------------------------------------------------------------------------



a.    Non-Solicitation of Employees, Customers and Prospective Customers.
Employee agrees that during the twelve (12) month period subsequent to
termination of employment with “Employer” (as defined in Paragraph 5(g)),
Employee will not solicit any employee of Employer or of any “Applicable Company
Entity” (as defined in Paragraph 5(g)) to leave such employment to become
employed by a competitor of Employer or of any Applicable Company Entity.
Employee further agrees that, during the twelve (12) month period subsequent to
termination of employment with Employer, Employee will not solicit or contact
any person, business or entity which was a “Customer” or “Prospective Customer”
(each as defined in Paragraph 5(g)) for purposes of selling goods or services of
the type sold or rendered by Employer or any Applicable Company Entity.


b.    Ownership of Confidential Information, and Inventions and Works. All
"Confidential Information," "Inventions" and "Works" (each as defined in
Paragraph 5(g)) and documents and other materials containing Confidential
Information, Inventions and Works are the exclusive property of Employer.
Employee shall make full and prompt disclosure to Employer of all Inventions.
Employee assigns and agrees to assign to Employer all of Employee’s right, title
and interest in Inventions. Employee acknowledges and agrees that all Works are
"works made for hire" under the United States copyright laws and that all
ownership rights vest exclusively in Employer from the time each Work is
created. Should a court of competent jurisdiction hold that a Work is not a
"work made for hire," Employee agrees to assign and hereby assigns to Employer
all of Employee’s right, title and interest in the Work. In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or Work. Employee
agrees to assist Employer to obtain and vest its title to all Inventions and
Works, including any patent or copyright applications or patents or copyrights
in any country, by executing all necessary or desirable documents, including
applications for patent or copyright and assignments thereof, during and after
employment, without charge to Employer, at the request and expense of Employer.


c.    Recordkeeping and Return of Confidential Information, Inventions and
Works. Employee agrees to maintain regular records of all Inventions and Works
developed or written while employed with Employer. Employee agrees to comply
with any procedures disseminated by Employer with respect to such recordkeeping.
Employee agrees to provide such records to Employer periodically and/or upon
request by Employer. Employee agrees to return to Employer all Confidential
Information, Inventions and Works in any tangible form, and copies thereof in
the custody or possession of Employee, and all originals and copies of analyses,
compilations, studies or documents pertaining to any Confidential Information,
Inventions and Works, in whatever form or medium, upon a request by Employer, or
upon termination of employment.


d.    Nonuse and Nondisclosure. Employee shall not, either during or after
Employee’s employment by Employer, disclose any Confidential Information,
Inventions or Works to any other person or entity outside of his employment, or
use any Confidential Information, Inventions or Works for any purpose without
the prior written approval of an officer of Employer, except to the extent
required to discharge Employee’s duties assigned by Employer.



10


     

--------------------------------------------------------------------------------



e.    Subsequent Employer Notice. During the term of Employee’s employment with
Employer and for the longer of one year thereafter, or any period in which the
non-solicitation obligation set forth herein applies (the "Identification
Period"), Employee agrees to identify to potential subsequent employer(s),
partner(s) or business associate(s) Employee’s obligations under this Agreement
prior to committing to a position with the employer(s), partner(s), or business
associate(s). Employee agrees that Employer may, at its discretion, provide a
copy of Section 5 of this Agreement to any of Employee’s subsequent employer(s),
partner(s), or business associate(s), and may notify any or all of them of
Employee’s obligations under this Agreement. During the Identification Period,
Employee shall give written notice to Employer’s Human Resources Department
identifying any subsequent employer(s), partner(s), or business associate(s) of
Employee.


f.    Remedies. Employee agrees that the provisions of Section 5 hereof are
necessary for protection of the business of Company and that violation of such
provisions is cause for termination of employment and would cause irreparable
injury to Company not adequately remediable in damages. Employee agrees that any
breach of its obligations under Section 5 shall, in addition to any other relief
to which Company may be entitled, including without limitation relief under the
Company's Compensation Recoupment Policy described in Section 7, entitle Company
to temporary, preliminary and final injunctive relief against further breach of
such obligations, along with attorneys’ fees and other costs incurred by Company
in connection with such action. Employee agrees to the waiver of any requirement
for the posting of any bond as a condition to such equitable relief. For any
non-equitable relief to which the Company is entitled, Company may apply all or
any of the Remedies for Amounts Owed, as described in Paragraph 4(d).


g.    Section 5 Definitions. For purposes of Section 5, the following terms have
the meanings set forth below:


(i)    “Applicable Company Entity” means Company, a Subsidiary (as defined in
Paragraph 3(h)), or Affiliate (as defined in Paragraph 3(h) and also as defined
in Paragraph 5(g)(iv)) with which Employee worked or was involved during the
course of his employment with Employer or about which Employee gained
Confidential Information during the course of Employee’s employment with
Employer.


(ii)    “Confidential Information” means non-public information about Company,
its Subsidiaries and Affiliates, including without limitation:


(A)
inventions not disclosed to the public by Company, its Subsidiary or Affiliate,
products, designs, prototypes, data, models, file formats, interface protocols,
documentation, formulas, improvements, discoveries, methods, computer hardware,
firmware and software, source code, object code, programming sequences,
algorithms, flow charts, test results, program formats and other works of
authorship relating to or used in the current or prospective business or
operations of Company, Subsidiaries and Affiliates, all of which is Confidential


11


     

--------------------------------------------------------------------------------



Information, whether or not patentable or made on Employer premises or during
normal working hours; and


(B)
business strategies, trade secrets, pending contracts, unannounced services and
products, financial projections, customer lists, information about real estate
Company, its Subsidiary or Affiliate is interested in acquiring, and non-public
information about others obtained as a consequence of employment by Employer,
including without limitation information about customers and their services and
products, the account holders or shareholders of customers of Company,
Subsidiaries and Affiliates, and associates, suppliers or competitors of
Company, Subsidiaries and Affiliates.



(iii)    “Customer” means any person, business or entity that has done business
with Employer or any Applicable Company Entity at any time during the twelve
(12) month period prior to the date of termination of Employee’s employment.


(iv)    “Employer” means any Company-related entity that has employed Employee,
whether it be Company, its Subsidiary (as defined in Paragraph 3(h)), or
Affiliate (as defined in Paragraph 3(h) and also for purposes of this Section 5
including any entity in which Company has a direct or indirect equity interest
of at least twenty-five percent (25%)).


(v)    “Inventions” means all discoveries, improvements, and inventions relating
to or used in the current or prospective business or operations of Company,
Subsidiaries and Affiliates, whether or not patentable, which are created, made,
conceived or reduced to practice by Employee or under Employee’s direction or
jointly with others during Employee’s employment by Employer, whether or not
during normal working hours or on the premises of Employer.


(vi)    “Prospective Customer” means any person, business or entity to whom or
to which Employer or any Applicable Company Entity has made, at any time during
the twelve (12) month period prior to the date of termination of Employee’s
employment, a proposal to do business.


(vii)    “Works” mean all original works fixed in a tangible medium of
expression by Employee or under Employee’s direction or jointly with others
during Employee’s employment by Employer, whether or not during normal working
hours or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.


h.    Survival. Except as limited in time in Paragraph 5(a), Employee’s
obligations in this Section 5 shall survive and continue beyond the RSU Vesting
or forfeiture dates, the Original Delay Period or an Extended Delay Period, any
issuance or transfer of Shares, and any termination or expiration of the
Agreement for any reason.



12


     

--------------------------------------------------------------------------------



i.    Competing Obligations.  Employee may have entered or may enter into an
agreement that contains an obligation protective of any Company-related entity
that is similar to, but more or less restrictive than, an obligation set forth
in this Section 5 ("Competing Obligation").  By executing this Agreement,
Employee agrees that if any Competing Obligation applies, he shall be bound by
the obligation (whether in this Agreement or in a separate agreement) that is
the most protective to the Company-related entity.  


j.      Enforceability.  If the final judgment of a court or arbitrator with
competent jurisdiction declares that any term or provision of this Section 5 is
invalid or unenforceable, Employee agrees that the court or arbitrator making
the determination of invalidity or unenforceability will have the power to
reduce the scope, duration, or geographic area of the applicable term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and that the terms and provisions of this
Section 5 will be enforceable as so modified.  Employee further agrees that if
any part of this Section 5 is held by a court or arbitrator with competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part by reason of any rule of law or public policy, and cannot be modified in
accordance with this paragraph, such part shall be deemed to be severed from the
remainder of this Section 5 for the purpose only of the particular legal
proceedings in question, and all other covenants and provisions of this
Agreement shall in every other respect continue in full force and effect, and no
covenant or provision shall be deemed dependent upon any other covenant or
provision.
 

6.    CHANGE IN CONTROL.


a.    Definition of Change in Control. For purposes of this Agreement, a "Change
in Control" shall have the same meaning as the definition of such term in the
Plan, as amended and interpreted from time to time, as of the date of the event
that may cause a Change in Control.
    
Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control; provided, however, in no event shall
Employee's agreement under this paragraph affect a payment subject to 409A from
being made where such payment event is a 409A Change in Control.
b.     Committee Action in Connection with Change in Control. The Committee (as
constituted before such Change in Control) has the authority to take the actions
set forth in Section 14 of the Plan. For instance, by way of example and not
limitation, the Committee (as constituted before such Change in Control) may
determine in its sole discretion that Company, or any successor company in the
applicable merger or sale agreement, may pay cash to Employee in an amount equal
to the amount (as determined by the Committee) that could have been attained by
Employee had the Award been currently payable, in lieu of issuing Shares that

13


     

--------------------------------------------------------------------------------



would otherwise be issued in connection with Vesting or the termination of an
Extended Delay Period on or after the Change in Control.
 
7.    GENERAL.


a.    No Employment Contract. Except to the extent the terms of any separate
written employment contract between Employee and Company may expressly provide
otherwise, Company shall be under no obligation to continue Employee’s
employment with Company for any period of specific duration and may terminate
such employment at any time, as a Termination With Cause or as a Termination
Without Cause.


b.    Recoupment Policy. This Award and any resulting delivery of Shares is
subject to set-off, recoupment, or other recovery pursuant to the Company's
Compensation Recoupment Policy adopted by the Committee effective December 15,
2014 and as amended from time to time (the “Policy”). By accepting this Award,
Employee expressly agrees that the Policy applies to this and any previous
Awards Employee has received, and Employee consents to any permissive or
mandated "Clawback Actions" (as defined in the Policy) as applied to any such
Awards.


c.    Compliance With Certain Laws and Regulations. If the Committee determines
that the consent or approval of any governmental regulatory body or that any
action with respect to the RSUs is necessary or desirable in connection with the
granting of the RSUs or the issuance of Shares, Employee shall supply Company
with such representations and information as Company may request and shall
otherwise cooperate with Company in obtaining any such approval or taking such
action.


d.    Construction and No Waiver. Notwithstanding any provision of this
Agreement, the granting of the RSUs and the issuance of the Shares are subject
to the provisions of the Plan and any procedures or Rules promulgated thereunder
by the Committee or its delegate. The failure of Company in any instance to
exercise any of its rights granted under this Agreement, the Plan or the Rules
shall not constitute a waiver of any other rights that may arise under this
Agreement.


e.    Notices. Any notice required to be given or delivered to Company under the
terms of this Agreement shall be in writing and addressed to Company in care of
its Corporate Secretary at its corporate offices, and such notice shall be
deemed given only upon actual receipt by Company. Any notice required to be
given or delivered to Employee shall be in writing and addressed to Employee at
the address on file with Company’s Human Resources Department or such other
address specified in a written notice given by Employee to Company, and all such
notices shall be deemed to have been given or delivered upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.


f.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without reference to its principles of
conflicts of law.



14


     

--------------------------------------------------------------------------------



g.    Entire Agreement. Subject to Paragraph 5(i), this Agreement contains the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior agreements or understandings between the parties
relating thereto.


h.     Amendment. This Agreement may be amended only in a manner approved by
Company evidencing both parties’ agreement to the amendment. This Agreement may
also be amended, without prior notice to Employee and without Employee's
consent, (i) prior to any Change in Control by the Committee if the Committee in
good faith determines that the amendment does not materially adversely affect
any of Employee's rights under this Agreement or (ii) at any time if the
Committee deems it necessary or appropriate to ensure that the RSUs either
remain exempt from, or compliant with, Internal Revenue Code Section 409A.
    
i.    Acknowledgement. The RSU grant and this Agreement are subject to the terms
and conditions of the Plan, the Rules, and any other rules or procedures adopted
by the Committee or its delegate. The Plan is incorporated in this Agreement by
reference and all capitalized terms used in this Agreement have the meaning set
forth in the Plan, unless this Agreement specifies a different meaning. Employee
agrees to accept as binding, conclusive and final all decisions and
interpretations by the Committee of the Plan, this Agreement, the Rules, and
other applicable rules or procedures regarding any issues arising thereunder,
including without limitation all decisions and interpretations related to 409A
and regulations and guidance issued thereunder.


By accepting the terms and conditions of this Agreement, Employee accepts the
RSUs and acknowledges that the RSUs are subject to all the terms and provisions
of the Plan (including without limitation the powers of the Committee to make
determinations and adjustments as provided in Sections 3, 4.2, 5, 14.1 and 15.1
of the Plan), this Agreement, the Rules, and other applicable rules or
procedures.







15


     